Citation Nr: 1422099	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  04-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sinusitis and sinus headaches, to include as secondary to service-connected disabilities.

3.   Entitlement to service connection for Ménière's syndrome with vertigo, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2005, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In November 2005, the Board issued a decision which in pertinent part (1) denied the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, (2) denied entitlement to service connection for Ménière's syndrome with vertigo, (3) reopened the claim of entitlement to service connection for sinusitis and sinus headaches, and (4) remanded the Veteran's sinusitis and sinus headaches claim for additional development.

The Veteran appealed the November 2005 Board decision and in January 2008 the United States Court of Appeals for Veterans Claims (Court) issued an Order granting the parties' Joint Motion for Remand and vacating and remanding the Board's November 2005 decision to deny the Veteran's application to reopen his service-connection claim for an acquired psychiatric disorder, and to deny entitlement to service connection for Ménière's syndrome with vertigo. 

The Board issued a second decision in July 2009 that denied the Veteran's service-connection claims for Ménière's syndrome with vertigo, and for sinusitis and sinus headaches.  In the same decision, the Board also denied the Veteran's request to reopen his service-connection claim for an acquired psychiatric disability.  The Veteran appealed each of these determinations to the Court, and in an August 2011 Memorandum Decision, the Court vacated the Board's July 2009 decision and remanded it for addition action in compliance with its instructions.

In a May 2012 decision, the Board reopened the Veteran's service connection claim for an acquired psychiatric disorder and remanded all of the remaining issues for additional development. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's psychiatric disabilities were aggravated by his service-connected tinnitus disability.

2.  The Veteran's sinusitis and sinus headaches was not manifest in service, is unrelated to service, and is not directly related to, or aggravated by his service-connected disabilities.

3.  The Veteran does not currently have Ménière's syndrome with vertigo.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder as secondary to his service-connected tinnitus disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  A sinusitis and sinus headaches disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

3.  A Ménière's syndrome with vertigo disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a May 2012 letter, the RO letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2012 letter provided the Veteran with information pertaining to the assignment of disa0bility ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2012 letter, and opportunity for the Veteran to respond, the March 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of June 2003, October 2008 and October 2013 VA examinations.  The most recent VA examination reports in October 2013 reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  38 C.F.R. § 3.384  defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As will be discussed below, the Veteran has not been diagnosed with a psychosis but instead major depressive disorder and a cognitive disorder not otherwise specified (NOS). See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case and service connection for the Veteran's claim may not be granted on a presumptive basis.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is currently service-connected for tinnitus, for bilateral hearing loss, for chronic otitis media with scar on the right ear drum, and for residuals of a left eardrum perforation.  He contends that he has a current psychiatric disability, sinusitis and sinus headaches, as well as vertigo and/or Ménière's syndrome that are either related to his active duty service, or are aggravated beyond their normal progression by his service-connected ear disabilities.

      A. Acquired Psychiatric Disorder

The Veteran's service treatment records are negative for treatments or complaints regarding a psychiatric disability.  His 1953 separation examination includes a "normal" clinical psychiatric evaluation.

On a July 1990 VA Aid and Attendance examination, the Veteran presented with complaints of depression and suicidal ideation.  It was noted that he had chronic depression and evidence of frontal lobe atrophy by CT examination.  The diagnosis was major depression.

In June 1995, the Veteran presented with complaints of depression and anxiety due to chronic pain.
 
The Veteran underwent a VA examination in June 2003.  The examiner noted that the Veteran's claims records did not show that the Veteran received any psychiatric treatment while he was in service.  The first documentation in the claims file of a formal depressive or anxiety disorder was in 1995.  The claims file did not indicate a depressive or anxiety disorder related to otitis media.  The diagnosis was major depressive disorder.  The examiner concluded that the Veteran's claims file did not support a claim for service connection for anxiety or depression either directly due to service or secondary to service-connected otitis media.

In a March 2012 letter, a psychologist, Dr. C.L.R., determined that medical research exists suggesting that there is a link between tinnitus and depression.  She clarified that depression can be either a cause of, or an effect of tinnitus.  Dr. C.L.R. indicated that since the Veteran had psychiatric complaints at the time of his discharge and is service connected for tinnitus, "there is the suggestion of a temporal association between his medical and emotional problems."  She also noted that given the research indicating a connection between tinnitus and depression, "it is as likely as not that tinnitus is a contributing factor in the Veteran's Major Depressive Disorder."

Per the May 2012 Board remand instructions, the Veteran underwent a VA examination in October 2013.  The examiner indicated that the Veteran had a diagnosis of major depressive disorder, cognitive disorder NOS and pain disorder with psychological factors and a medical condition.  The examiner noted that the Veteran had an extensive record of mental health treatment which began in 1995 where he complained of tinnitus among some other chronic ailments.  He was initially given a diagnosis of pain disorder with psychological factors due to a general medication condition.  This predated his diagnosis of major depressive disorder.  The medical record however fails to address any ongoing references to tinnitus other than his compensation and pension examinations.  The Veteran's primary complaints were related to his neck, shoulders and lower back.  

The examiner noted that there existed no records demonstrating that any of the disorders he currently had were related to his service-connected condition.  His cognitive disorder was largely a function of his age and predisposing factors.  The major depressive disorder diagnosis was given after the diagnosis of pain disorder was given in 1995.  His primary complaints for his pain involve other parts of his body, namely his neck, shoulders and lower back.  The psychiatric diagnoses given were less likely than not proximately due to or the result of his service-connected condition.  The examiner indicated however that the most likely course was that the many chronic pains that the Veteran experienced collectively (neck, shoulder, lower back, including tinnitus) have aggravated the course of the major depressive disorder and pain disorder conditions.  The cognitive disorder was not related to his service nor was it likely related to his depression or pain disorders, but a separate issue altogether.  The examiner noted that the literature discussed by Dr. C.L.R. noted that tinnitus (like pain) may prompt a depressive episode that may impede habituation to the aversive sensation and thereby increase the severity of the tinnitus experienced.  This did not necessarily mean that tinnitus causes depression in most patients who experience both maladies at the same time.  The examiner also noted that the authors of the literature stated that the other types of pain were also likely to induce depression.  The examiner concluded that this was the likely case with the Veteran as his tinnitus was one of the many sources of pain.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disorder as secondary to his service-connected tinnitus disability is warranted.  In support of this conclusion, the Board notes that the VA examiner in October 2013 determined that the Veteran's many chronic pains, to specifically include tinnitus, had aggravated the course of the Veteran's major depressive disorder and pain disorder conditions. 

As noted above, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  In this regard, the Board has also considered that the language used by October 2013 VA examiner was in terms that spoke to aggravation.  Specifically, the October 2013 VA examiner did not specifically quantify the baseline manifestations of the Veteran's psychiatric disabilities and the increased manifestations of his psychiatric disabilities due to his service-connected tinnitus disability.  However, as noted above, the Veteran's claim was pending before Allen and the revision of 38 C.F.R. § 3.310. For this reason, and having resolved doubt in favor of the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service-connected tinnitus did not exacerbate his psychiatric disabilities. 

In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 

      B.  Ménière's Syndrome with Vertigo and Sinus and Sinus Headaches

Factual Background

The Board observes that the record does not show, nor does the Veteran contend, that Ménière's syndrome was initially manifested during service or that such disability was aggravated therein.  On the contrary, his service treatment records are negative for any complaints, treatment, or diagnosis of this condition.  Additionally, the Board notes that the Veteran did not complain of dizziness or balance problems in service, and no such difficulties were revealed or identified upon examination at the Veteran's separation from service in 1953.

The Veteran's service treatment records demonstrate that he presented with complaints of sinus trouble in service in March 1952 after he had already been diagnosed with otitis media and a left eardrum rupture.  He also complained on one occasion of headaches in June 1951.  His March 1953 separation examination included a "normal" clinical evaluation of his sinuses, and a VA examiner similarly noted no sinus problems just after his separation from service in July 1953.  Instead, a deviated septum was observed and diagnosed. 

On VA examination in October 1973, the Veteran's sinuses and mucus membranes were nonpathologic.  The diagnosis was defective hearing, residuum of otitis media, presently inactive.

A December 1988 VA treatment note indicated that the Veteran presented with complaints of continuing problems of nasal congestion that he reported began since his injury to his ear drums in the service.  The provisional diagnosis was chronic sinus congestion/ Eustachian tube dysfunction.

A March 1992 treatment note indicated that the Veteran reported a sinus problem soon after entering the Army which proceeded onto bilateral ear infections with apparent drainage spontaneously from both ears.  The impression was a marked deviation of nasal septum and rhinosinusitis with secondary inflammation change to the nose with epistaxis.

In a May 1995 treatment note, the Veteran reported that he noticed that he got dizzy when he "gets up".

An August 1995 treatment report noted that the Veteran had orthostatic dizziness.

A February 1999 treatment record from Dr. G.S., M.D. indicated that although the Veteran's symptoms sounded most consistent with vertigo, there could be a component of cardiovascular compromise either from arrhythmia or decreased cardiac output.  However, the Veteran had no murmur to suggest aortic stenosis and while ischemic heart disease was certainly in his history, he noted no significant symptoms in that regard currently.  Dr. G.S. reported that there was no evidence at this point to suggest primary neurologic abnormality other than perhaps vestibular.  He also noted that with chronic tinnitus and episodes of vertigo, Ménière's disease becomes a possibility. 

A May 1999 VA audiologic assessment noted that the Veteran presented with a main complaint of dizziness/falling.

In a July 2001 letter, Dr. J.D, M.D. indicated that the Veteran had been treated for sinus problems that had been caused by injuries he had received to his ears in the military service.

In a December 2002 letter J.D. reported that the Veteran gave a history of decreased hearing, pain in ears, ringing in ears and vertigo for a prolonged period of time.  He indicated that the Veteran's recurrent pain in both ears and fluid behind the tympanic membranes were due to chronic Eustachian tube dysfunction.  There was a history of severe infection with membrane rupture on several occasions dating back to 1952 and was likely the cause for the poor drainage of the middle ear chamber.  He noted that constant ringing in the ears and recurrent vertigo are symptoms of inner ear disease that by history date back to over 40 years ago having been hospitalized for severe infection several times in Pennsylvania and Germany. 

On VA examination in June 2003, the examiner opined that Dr. J.D.'s statement that the Veteran had injuries to his ears in service was not supported by the service treatment records which only document treatment for right ear otitis media.  The examiner noted that Dr. J.D. did not have access to the Veteran's active duty records and his December 2002 statement did not appear to be backed up by fact the Veteran had "severe infection with membrane rupture on several occasions dating back to 1952".  The examiner noted that Ménière's disease has no known cause and that while Ménière's disease may cause vertigo and tinnitus, vertigo and tinnitus do not cause Ménière's disease.  It was also opined that there was not a clear indication in the record that the claimant had Ménière's syndrome and that syncopal episodes were noted in the medical records.  The examiner also noted that the vertigo and syncopal episodes were corrected after the placement of a pacemaker and it appeared that instead of vertigo or Ménière's syndrome, the Veteran actually had heart problems that were resolved after he was inserted with a pacemaker.  The examiner also noted that, while the Veteran submitted a copy of an article from the Merck Manual pertaining to Ménière's syndrome, that article did not support the assertion of an etiological link between the service-connected otitis media and his Ménière's syndrome as the cause of Ménière's syndrome is unknown and it may have been misdiagnosed in this case given the Veteran's heart problems.  The examiner concluded that it was more likely than not that the Veteran's chronic sinusitis had nothing to do with his ear problems or any other problems that he had in service.  Notably, the Veteran's sinuses were completely normal on x-rays and examination.  The examiner also determined that it was more likely than not that the Veteran's sinus headaches were not due to any problems with his ears or other problems he had in service.  The Veteran reported frontal headaches every day but his frontal sinuses were normal on x-ray examination.  Regarding his claimed vertigo or Meniere's disease, the Veteran actually had problems with his heart that have been corrected with a pacemaker. 

On VA examination in October 2008, the diagnosis was chronic and acute right maxillary sinusitis, confirmed by sinus x-rays.  The examiner opined that there was no connection between the ear canal and the sinuses and therefore it was more likely than not that the Veteran's otitis media problems did not cause, aggravate, or worsen his maxillary sinus problems.  The Veteran simply had two problems that were not connected in any way.

In a January 2012 letter, Dr. A.A. indicated that the Veteran suffers from a "constellation of symptoms" to include chronic otitis, hearing loss, tinnitus, chronic sinusitis, and vertigo that "more likely than not" had their origins in service.  Dr. A.A. noted that it is "not unreasonable" to label such symptoms as Ménière's disease, but emphasized that all his symptoms are interrelated and stem from his in-service otitis media and rupturing of the ear drum.  Dr. A.A. referenced a March 1992 report from Dr. J.C., who noted that the Veteran entered the Army in 1951 and shortly thereafter "had a sinus problem that proceeded onto bilateral ear infections with apparent drainage spontaneously from both ears beginning on the right." 

Per the May 2012 remand instructions, the Veteran underwent a VA examination in October 2013.  The examiner noted that the Veteran reported that while in the military he went into the water and ruptured his ear drum.  He was then treated with antibiotics and suffered from severe pain which resulted in his hospitalization.  The Veteran ultimately went back on duty until he was discharged.  He also indicated that he had sinus infections in service and was treated for them periodically.  The Veteran started having severe episodes of sudden dizziness in the early 1990s and a severe episode in 1999.   He indicated that one physician felt that "Meniere's should be considered" but this diagnosis was never confirmed.  The Veteran had a headache which he clearly described as being in the back of his neck going down the back of his legs.  

The examiner opined that it was less likely than not the Veteran's current sinus disability to include sinusitis was proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Veteran's contention that he was told that he had sinus infections while he was in the service is not supported by the evidence.  The Veteran had what was called at the time "non catarrhal otitis media" and no sinusitis was diagnosed or treated.  The diagnosis of sinusitis in 1951 as listed by an examiner is based solely on the Veteran's testimony and not supported by evidence.  In fact, at least 2 ear, nose and throat consultations in 1991 and 2002 revealed no diagnosis of chronic sinusitis.  However, as pansinusitis is noted on a CT scan in 2013, this condition technically existed.

The examiner explained that the sinuses drain into the nasal passage via the lateral nasal cavity.  The middle ear drains via the Eustachian tube.  The inner ear is unrelated to any condition of the sinuses as it refers to the neural bundle.  Anatomically, there was no impact on the sinuses, from the middle ear so no causative effect can be concluded that any event of the middle ear had any bearing on the chronic sinus condition.  The comments in 2008 and by those of A.A. concerning the proximate relationship between the sinuses and the inner ear were noted but were irrelevant to the discussion.  The examiner again opined that the Veteran's current sinus disability to include sinusitis and/or sinus headaches was less likely as not proximately due to or the result of the Veteran's service connected condition of 1951-1953.

The examiner also noted that the Veteran had neither a stand-alone diagnosis of dizziness/vertigo and had no diagnosis of Ménière's.

The examiner opined that it was less likely than not that the Veteran's current sinus disability was aggravated beyond its natural progression by any combination of service-connected ear problems.  The examiner was able to determine a baseline level of severity of intermittent sinus infections requiring antibiotics.  The examiner concluded that the Veteran's current severity of his sinus infections was not greater than the baseline severity.

Regarding the Veteran's claim for sinusitis and sinus headaches, when considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for sinusitis and sinus headaches, to include as secondary to service-connected disabilities is not warranted.

As noted above, there is a current diagnosis of chronic sinusitis; hence, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

With regard to service connection on a direct basis for the Veteran's sinus disability, the Board notes that the Veteran complained of sinus trouble in service in March 1952 after he had already been diagnosed with otitis media and a left eardrum rupture and complained of headaches in June 1951. 

However, the service treatment records were negative for any diagnoses of any chronic sinus disability.  The record reflects that his sinus complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's March 1953 separation examination pertinently included a "normal" clinical evaluation of his sinuses.

Additionally, there are no clinical findings or diagnoses of a sinus disability until many years after service.  A VA examiner noted no sinus problems just after his separation from service in July 1953 and on VA examination in October 1973, the Veteran's sinuses and mucus membranes were nonpathologic.  

Instead, the first medical evidence demonstrating a sinus condition is the December 1988 VA treatment note which provided a provisional diagnosis was chronic sinus congestion/ Eustachian tube dysfunction.

Accordingly, the Board notes that the relationship between his sinus disability and service on a direct basis will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

As noted above, in a January 2012 letter, Dr. A.A. indicated that the Veteran suffered from a "constellation of symptoms" to include chronic sinusitis that more likely than not had its origins in service.  Conversely, the June 2008 and October 2013 VA examiners specifically found that the Veteran's current sinus disability was less likely than not a result of his military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the June 2008 and October 2013 VA opinions to be the most probative.  Regarding the positive opinion of Dr. A.A., her opinion relies on the Veteran's self-reported history as she noted in her January 2012 letter that a March 1992 report from Dr. J.C. indicated that the Veteran entered the Army in 1951 and shortly thereafter "had a sinus problem that proceeded onto bilateral ear infections with apparent drainage spontaneously from both ears beginning on the right."   The October 2013 VA examiner specifically noted that this diagnosis of sinusitis in 1951 as listed  by an examiner was based solely on the Veteran's testimony and not supported by evidence as at least 2 subsequent ear, nose and throat consultations in 1991 and 2002 revealed no diagnosis of chronic sinusitis.  
 
The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In contrast, when composing his October 2013 opinion, the VA examiner provided a more detailed rationale than Dr. A.A. and also specifically addressed Dr. A.A.'s opinions and her reliance on the Veteran's statements.  Additionally, there is no indication in the Veteran's service treatment records that such disabilities were actually caused by a sinus infection as is stipulated by Dr. A.A. and Dr. J.C. above.

For these reasons the Board finds the October 2013 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current sinus disability is directly related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, the Board finds that the most probative evidence of record does not demonstrate that the Veteran's chronic sinusitis is related to service on a direct basis.

Regarding service connection on a secondary basis, the Veteran again contends that he has current sinusitis and sinus headaches that are either related to his active duty service, or are aggravated beyond their normal progression by his service-connected ear disabilities.

The Board notes that there are conflicting medical opinions of record addressing the possibility of such a relationship.  

In July 2001and December 2002 letters, Dr. J.D. indicated that the Veteran had been treated for sinus problems that had been caused by injuries he had received to his ears in the military service.  In a January 2012 letter, Dr. A.A. indicated that all of the Veteran's symptoms are interrelated and stem from his in-service otitis media and rupturing of the ear drum.  

Conversely, an October 2008 VA examiner found that it was more likely than not that the Veteran's otitis media problems did not cause, aggravate, or worsen his maxillary sinus problems while the October 2013 VA examiner conclude that it was less likely than not the Veteran's current sinus disability to include sinusitis was proximately due to or the result of the Veteran's service connected condition.  

In this instance, the Board finds that the October 2013 VA examiner to be the most probative.  This opinion is significantly more thorough, and contains a far more detailed rationale, than the favorable opinions of Dr. J.D. and Dr. A.A.  See Owens; supra; and Guerrieri; supra. 

Per the May 2012 Board instructions, the October 2013 VA examiner specifically addressed the findings of Dr. J.D. who had indicated that the Veteran's recurrent pain in both ears and fluid behind the tympanic membranes were due to chronic Eustachian tube dysfunction as well as the findings of Dr. A.A. who noted that the Veteran's sinus condition stemmed from his in-service otitis media and rupturing of the ear drum.  The October 2013 explained that the sinuses drain into the nasal passage via the lateral nasal cavity and that the middle ear drains via the Eustachian tube.  As a result, the inner ear is unrelated to any condition of the sinuses as it refers to the neural bundle.  The examiner noted that anatomically there was no impact on the sinuses, from the middle ear so no causative effect can be concluded that any event of the middle ear had any bearing on the chronic sinus condition.  The October 2013 VA examiner specifically noted that the comments in 2008 and by those of A.A. concerning the proximate relationship between the sinuses and the inner ear were noted but were irrelevant to the discussion.  

Based on the foregoing, the Board has placed greater probative weight on the October 2013 VA opinion.  Given that the most probative opinion is against a finding of a relationship between a sinus disability and his service, to include as secondary to his service-connected disabilities, the Board finds that service connection is not warranted.

Regarding the Veteran's claim for Ménière's syndrome with vertigo, while the Veteran claims that he has a Ménière's syndrome with vertigo disability that is related to his active service, to include as secondary to his service-connected ear disabilities, when considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for Ménière's syndrome with vertigo is not warranted as the Veteran has not been shown to have a current Ménière's syndrome with vertigo disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted above, a February 1999 treatment record from Dr. G.S. noted that with chronic tinnitus and episodes of vertigo, "Ménière's disease becomes a possibility" while in a March 2012 letter, Dr. A.A. indicated that it was "not unreasonable" to label such symptoms as Ménière's disease.  

In contrast, the June 2003 VA examiner determined that there was not a clear indication in the record that the claimant had Ménière's syndrome while the most recent VA examiner in October 2013 concluded that the Veteran had neither a stand-alone diagnosis of dizziness/vertigo and had no diagnosis of Ménière's.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

In this instance, the Board finds that the June 2003 and October 2013 opinions of the VA examiners, to be the most probative.  

Regarding the February 1999 treatment record from Dr. G.S. and the March 2012 letter from Dr. A.A., the Board notes that the use of the words "possible" "may" or "can be", as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28  (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.

Conversely, both the June 2003 and October 2013 opinions of the VA examiners which determined that the Veteran did not have a current diagnosis of Ménière's syndrome with vertigo were not speculative in nature and are thus more probative.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claims for service connection for Ménière's syndrome with vertigo disability on a direct and secondary basis must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed Ménière's syndrome with vertigo, and sinusitis and sinus headaches, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are related to service, to include as secondary to service-connected disabilities.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that Ménière's syndrome with vertigo, and sinusitis and sinus headaches, are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed Ménière's syndrome with vertigo, and sinusitis and sinus headaches disabilities and his service, to include as secondary to service-connected disabilities are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities is granted.

Entitlement to service connection for sinusitis and sinus headaches, to include as secondary to service-connected disabilities is denied.

Entitlement to service connection for Ménière's syndrome with vertigo, to include as secondary to service-connected disabilities is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


